Appellate Case: 21-9515    Document: 010110621236       Date Filed: 12/20/2021     Page: 1
                                                                FILED
                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS        Tenth Circuit

                              FOR THE TENTH CIRCUIT                    December 20, 2021
                          _________________________________
                                                                     Christopher M. Wolpert
                                                                         Clerk of Court
  MARCO TULIO RODRIGUEZ
  ROMERO,

        Petitioner,
                                                             No. 21-9515
  v.                                                     (Petition for Review)

  MERRICK B. GARLAND, United States
  Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, BACHARACH, and CARSON, Circuit Judges.
                   _________________________________

       Marco Tulio Rodriguez Romero, a native and citizen of Guatemala, petitions

 for review of the decision of the Board of Immigration Appeals (the Board)

 upholding the immigration judge’s denial of his application for cancellation of

 removal. We dismiss the petition in part for lack of jurisdiction and deny the

 remainder as moot.



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-9515      Document: 010110621236      Date Filed: 12/20/2021     Page: 2



                                    BACKGROUND

       In 2002 Mr. Romero entered the United States without being admitted or

 paroled after inspection and settled in Colorado. In addition to fathering three United

 States-citizen children, he accrued three Colorado misdemeanor criminal

 convictions—2012 and 2014 convictions for driving under the influence, and a 2014

 conviction for an offense apparently referred to commonly as harassment

 (strike/shove/kick).

       Shortly after his 2014 convictions the government commenced removal

 proceedings, prompting Mr. Romero to apply for cancellation of removal. The

 immigration judge denied the application, finding that he did not meet the

 requirements of showing (1) he was “a person of good moral character” for the ten

 years preceding the application, 8 U.S.C. § 1229b(b)(1)(B), and (2) his children

 would experience “exceptional and extremely unusual hardship” from his removal,

 id. § 1229b(b)(1)(D). The Board agreed with the immigration judge on both points

 and dismissed the appeal.

                                     DISCUSSION

       Mr. Romero challenges the moral-character and extreme-hardship decisions,

 both directly and by attacking the agency’s credibility finding. We need examine

 only the arguments relevant to hardship, because that finding is determinative.

       Congress has limited our review of the agency’s denial of cancellation of

 removal. Under 8 U.S.C. § 1252(a)(2)(B)(i), “no court shall have jurisdiction to

 review . . . any judgment regarding the granting of relief under” certain sections,

                                            2
Appellate Case: 21-9515    Document: 010110621236        Date Filed: 12/20/2021    Page: 3



 including § 1229b. “Our court reads [§ 1252(a)(2)(B)(i)] as denying jurisdiction to

 review the discretionary aspects of a decision concerning cancellation of removal

 under § 1229b(b)(1),” including “the determination of whether the petitioner’s

 removal from the United States would result in exceptional and extremely unusual

 hardship to a qualifying relative under 8 U.S.C. § 1229b(b)(1)(D).” Galeano-Romero

 v. Barr, 968 F.3d 1176, 1181 (10th Cir. 2020) (internal quotation marks omitted).

 Nevertheless, under 8 U.S.C. § 1252(a)(2)(D), we retain jurisdiction to review

 “constitutional claims” and “questions of law,” “including those that arise in the

 circumstances specified at § 1229b(b)(1),” Galeano-Romero, 968 F.3d at 1182.

       The Board adopted the immigration judge’s analysis of hardship. Mr. Romero

 argues that the immigration judge “effectively dismissed” hardship factors, “failed to

 analyze them appropriately,” and “failed to balance the cumulative hardship factors.”

 Opening Br. at 23. He asserts that the immigration judge abused his discretion, and

 that the Board’s “adoption and affirmance of the [immigration judge’s decision]

 without any further evaluation of Mr. Romero’s hardship appeal grounds are a

 furtherance of the [immigration judge’s] abuse of discretion,” id. at 24.

       These allegations about the agency’s exercise of discretion, however, are

 exactly the type of contentions § 1252(a)(2)(B)(i) precludes us from reviewing.

 See Galeano-Romero, 968 F.3d at 1181, 1184. Nor can Mr. Romero rely on

 § 1252(a)(2)(D). “An alien does not present a colorable constitutional claim capable

 of avoiding the jurisdictional bar by arguing that the evidence was incorrectly

 weighed, insufficiently considered, or supports a different outcome.”

                                            3
Appellate Case: 21-9515     Document: 010110621236        Date Filed: 12/20/2021    Page: 4



 Galeano-Romero, 968 F.3d at 1184-85 (internal quotation marks omitted).

 Moreover, “[a] petition for review does not raise a question of law by disputing the

 Board’s appraisal of the degree of hardship likely to his [qualifying relatives],” id. at

 1182, or by criticizing “how the Board exercise[d] its discretion” even if such

 criticisms are “framed as a challenge to the application of a legal standard to

 established facts,” id. at 1184.

        Mr. Romero’s credibility arguments also indirectly challenge the hardship

 determination. But as with the hardship arguments, we lack jurisdiction to review his

 contention that the Board “affirmed incorrect factual findings” and to grant his

 request to “review the [Board’s] factual findings for substantial evidence,” Aplt.

 Opening Br. at 16. See Htun v. Lynch, 818 F.3d 1111, 1118 (10th Cir. 2016)

 (credibility determinations are factual findings); Arambula-Medina v. Holder,

 572 F.3d 824, 828 (10th Cir. 2009) (“We have construed the term ‘judgment’ in

 [§ 1252(a)(2)(B)(i)] as referring to the discretionary aspects of a decision concerning

 cancellation of removal. This includes any underlying factual determinations.”

 (citation omitted)).

        We recognize that as part of his credibility argument, Mr. Romero asserts that

 the immigration judge and Board were biased against him. This portion of the

 argument invokes § 1252(a)(2)(D), because Mr. Romero is entitled to “a fair and

 impartial decision-maker” as a matter of due process. Lucio-Rayos v. Sessions, 875

 F.3d 573, 576 (10th Cir. 2017). For two reasons, however, we also lack jurisdiction

 to review this contention. First, Mr. Romero’s assertion that the Board was biased

                                             4
Appellate Case: 21-9515    Document: 010110621236         Date Filed: 12/20/2021    Page: 5



 amounts to no more than a complaint that the Board approved the immigration

 judge’s allegedly biased decision. But he did not argue before the Board that the

 immigration judge was biased. Because this is a matter that the Board could have

 remedied, his failure to exhaust his administrative remedies deprives us of

 jurisdiction. See Garcia-Carbajal v. Holder, 625 F.3d 1233, 1237 (10th Cir. 2010)

 (“It is a fundamental principle of administrative law that an agency must have the

 opportunity to rule on a challenger’s arguments before the challenger may bring

 those arguments to court.”); Vicente-Elias v. Mukasey, 532 F.3d 1086, 1094 (10th

 Cir. 2008) (“[O]bjections to procedural errors or defects that the [Board] could have

 remedied must be exhausted even if the alien later attempts to frame them in terms of

 constitutional due process on judicial review.”). Second, our review of his bias

 argument reveals that it is in essence merely an attack on the agency’s evaluation of

 the evidence. Such “challenge[s] to the agency’s discretionary and fact-finding

 exercises cloaked in constitutional garb” are “outside the scope of judicial review.”

 Kechkar v. Gonzales, 500 F.3d 1080, 1084 (10th Cir. 2007) (internal quotation marks

 omitted).

       In short, Mr. Romero cannot overcome the agency’s determination that he

 failed to satisfy the hardship requirement, either directly or by attacking the

 credibility finding. And without showing hardship, he cannot obtain cancellation of

 removal even if we were to rule in his favor on his moral-character arguments.

 See 8 U.S.C. § 1229b(b)(1). Accordingly, those arguments are moot.



                                             5
Appellate Case: 21-9515   Document: 010110621236       Date Filed: 12/20/2021   Page: 6



                                    CONCLUSION

       We dismiss those portions of the petition for review challenging the hardship

 and credibility findings and arguing that the decisionmakers were biased. We deny

 the remainder of the petition as moot.


                                           Entered for the Court


                                           Harris L Hartz
                                           Circuit Judge




                                          6